Citation Nr: 0831172	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for superficial 
thrombophlebitis.  

2.  Entitlement to service connection for pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In May 2006 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Superficial thrombophlebitis is not etiologically related 
to service, including a service connected disease or injury.

2.  Pulmonary embolism is not etiologically related to a 
service, including a service connected disease or injury.


CONCLUSIONS OF LAW

1.  Superficial thrombophlebitis was not incurred in service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2007).  

2.  Pulmonary embolism was not incurred in service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 
3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in November 2004, the RO provided notice 
as to the evidence needed to substantiate direct and 
presumptive service connection, what evidence the veteran was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also advised him to send 
evidence in his possession.  

In May 2006, subsequent to the initial adjudication of the 
claims, the appeals management center (AMC) notified the 
veteran of the evidence needed to substantiate his claims for 
secondary service connection.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Board notes that while a subsequent letter sent to the 
veteran at the same address used for the May 2006 VCAA 
notification was returned and included a new address, the May 
2006 VCAA notification letter was not returned and there is 
no indication it was not received by the veteran.  In 
addition, under the presumption of regularity, the veteran is 
presumed to have received the May 2006 VCAA notification 
letter as it was sent to his last known address of record.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims in a 
supplemental statement of the case issued in April 2008.  
Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

The record also reflects that the veteran was afforded the 
opportunity for VA examinations in June 2004, July 2007, and 
February 2008 to determine the etiology of the disabilities 
on appeal.  The veteran failed to appear at these 
examinations.  No reason for the failures to report was 
shown, and the veteran made no attempt to contact VA to 
request that his examinations be rescheduled.  The veteran 
has also not argued that good cause exists for his failures 
to appear at the scheduled VA examinations.  

There is evidence demonstrating that the veteran changed 
addresses prior to the scheduling of his VA examinations in 
July 2007 and February 2008.  A letter sent to the veteran in 
January 2007 notifying him of his examination was returned to 
the AMC and included a new address for the veteran.  A second 
notification letter was sent to the new address in May 2007, 
and this was letter was returned as undeliverable.  The AMC 
located a new address for the veteran, and a letter was 
mailed in September 2007 asking the veteran to inform VA if 
this was in fact his permanent address.  No response to this 
letter was received, but the letter was not returned as 
undeliverable.  In February 2008, a third examination 
notification letter was sent to the veteran at his presumed 
current address.  Again, no response was received to this 
letter.  

The veteran has received communications from VA, including 
notice letters, and SSOCs advising him of the finding that he 
had not reported for VA examinations.  He has not asserted 
non-receipt of the notice of examinations and he has not 
offered explanations for his failure to report for scheduled 
VA examinations.  The Board's remand explained to him why 
examinations were needed.

While some of the notification letters mailed to the veteran 
were returned to the RO, the most recent letters were not 
returned and no response was received from the veteran.  The 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above that VA has done its utmost to 
develop the evidence with respect to the veteran's claim and 
to notify him of his scheduled examinations.   As the veteran 
has not kept VA updated with respect to his current address, 
any failure to develop this claim rests with the veteran 
himself.  In addition, it is clear that remanding the case 
for the scheduling of additional VA examinations would serve 
no useful purpose.

The provisions of 38 C.F.R. § 3.655 (2007) provide that when 
a veteran fails to report for an examination in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  As VA has clearly made 
reasonable efforts to notify the veteran of his scheduled 
examinations, and he has failed to appear without alleging 
good cause, the Board will proceed with decisions based on 
the evidence of record.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, but with the additional proviso that 
aggravation will not be conceded unless the baseline level of 
the severity of the nonservice connected disease or injury is 
established by medical evidence created prior to the 
aggravation or after aggravation but before the current level 
of disability.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b) (2007)).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The new regulation appears to have retroactive effects, and 
the old version of 38 C.F.R. § 3.310(a) will be applied in 
this case.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred superficial 
thrombophlebitis of the left leg and a pulmonary embolism as 
a result of his August 2003 surgery for his service-connected 
left knee meniscal tear and chondromalacia.  In the 
alternative, the veteran contends that his blood clots of the 
left leg and chest were related to his service-connected 
right knee disability.

The evidence of record establishes that the veteran underwent 
a left knee arthroscopy to treat his service-connected left 
knee meniscal tear and chondromalacia in August 2003.  In 
late October 2003, he was seen in the Buffalo VA Medical 
Center (VAMC) emergency room with complaints of pain in the 
back of his left knee radiating around the calf.  The 
treating physician noted that the veteran was two months post 
left knee arthroscopy and had recently travelled to North 
Carolina by car.  All studies including a venogram were 
normal and the veteran was discharged home with a diagnosis 
of superficial thrombophlebitis.  

In November 2003, four days after his discharge from the 
emergency room, the veteran was treated again at the VAMC for 
complaints of pain in his left leg and right flank with 
shortness of breath. The veteran was noted to have been 
treated for left leg pain one week prior secondary to a long 
car trip post left knee arthroscopy.  
A chest CT showed a probable pulmonary embolism, possibly 
secondary to deep vein thrombosis in the left leg.  The 
veteran's right pleuritic chest pain improved with 
medication, and he was diagnosed with a pulmonary embolism 
perhaps secondary to a long car trip post left knee 
arthroscopy.  

The veteran was provided a VA examination in December 2003 in 
connection with his claim for service connection for his left 
knee meniscal tear and chondromalacia.  He reported 
undergoing surgery on his left knee in September 2003 and had 
modest complications of a blood clot.  

In May 2004, the veteran was seen for an orthopedic 
appointment at the VAMC.  His doctor noted that he was nine 
months post left knee arthroscopy that had been complicated 
by a pulmonary embolism and infarction.  The veteran was 
noted to be using long-term anticoagulants.  

The veteran does not contend, nor is there any competent 
evidence, that thrombophlebitis or embolism were directly 
incurred in service.  The initial evidence of these 
conditions was in 2002 or 2003, long after service.  Hence 
service connection is not warranted on a direct or 
presumptive basis.

The medical opinions of record are to the effect that the 
veteran's superficial thrombophlebitis of the left leg and 
pulmonary embolism were the result of his long car drive to 
North Carolina and not proximately due to surgery for his 
service-connected left knee disability.  While the veteran 
underwent a left knee arthroscopy in August 2003, he was 
treated for blood clots in the leg and chest two months after 
his surgery and following a long car trip.  The treating VA 
physicians consistently concluded that the veteran's 
thrombophlebitis and pulmonary embolism were secondary to the 
long car trip undertaken after his left knee arthroscopy.  

The May 2004 treatment record shows that his recovery was 
complicated by the intervening non-service connected 
embolism, but does not link these two events.

The December 2003 VA examiner noted that the veteran reported 
that his blood clot was a complication of his August 2003 
surgery, but the examiner did not provide an opinion in this 
regard.  The medical opinion of a lay person is not 
transformed into competent evidence merely because it has 
been transcribed by a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the Board 
finds that the balance of the medical evidence, including the 
numerous diagnoses provided by the veteran's treating 
physicians, establishes that the veteran's superficial 
thrombophlebitis and pulmonary embolism were not proximately 
due to his August 2003 left knee arthroscopy.  

Regarding the veteran's contentions that his blood clots of 
the left leg and chest are secondary to his service-connected 
right knee disability, the record is completely devoid of any 
competent evidence providing a link between the veteran's 
right knee condition and his blood clots.  Therefore, the 
Board cannot conclude that service connection is warranted 
for superficial thrombophlebitis and pulmonary embolism 
secondary to the veteran's service-connected right knee 
disability.  

The Board has considered the statements of the veteran 
linking the claimed disabilities to his service-connected 
conditions, but as a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the medical evidence of record shows that the 
veteran's thrombophlebitis of the left leg and pulmonary 
embolism are secondary to his long car trip to North Carolina 
following his left knee arthroscopy.  The Board therefore 
concludes that the evidence is against a nexus between the 
veteran's claimed disabilities and his service-connected left 
and right knee conditions.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims, and they are therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for superficial 
thrombophlebitis is denied.  

Entitlement to service connection for pulmonary embolism is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


